                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     JEFFREY TUBOLINO,                                    Case No. 18-cv-02511-RMI
                                   9                     Plaintiff,
                                                                                              ORDER ON CROSS MOTIONS FOR
                                  10              v.                                          SUMMARY JUDGMENT
                                  11     NANCY A. BERRYHILL,                                  Re: Dkt. Nos. 23, 24
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff, Jeffrey Tubolino, seeks judicial review of an administrative law judge (“ALJ”)

                                  15   decision denying his application for supplemental security income payments under Title XVI of

                                  16   the Social Security Act. Plaintiff’s request for review of the ALJ’s unfavorable decision was

                                  17   denied by the Appeals Council, thus, the ALJ’s decision is the “final decision” of the

                                  18   Commissioner of Social Security which this court may review. See 42 U.S.C. §§ 405(g),

                                  19   1383(c)(3). Both parties have consented to the jurisdiction of a magistrate judge (dkts. 10, 16), and

                                  20   both parties have moved for summary judgment (dkts. 23, 24). For the reasons stated below, the

                                  21   court will grant Plaintiff’s motion for summary judgment, and will deny Defendant’s motion for

                                  22   summary judgment.

                                  23                                          LEGAL STANDARDS

                                  24           The Commissioner’s findings “as to any fact, if supported by substantial evidence, shall be

                                  25   conclusive.” 42 U.S.C. § 405(g). A district court has a limited scope of review and can only set

                                  26   aside a denial of benefits if it is not supported by substantial evidence or if it is based on legal

                                  27   error. Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995). Substantial

                                  28   evidence is “more than a mere scintilla but less than a preponderance; it is such relevant evidence
                                   1   as a reasonable mind might accept as adequate to support a conclusion.” Sandgathe v. Chater, 108

                                   2   F.3d 978, 979 (9th Cir. 1997). “In determining whether the Commissioner’s findings are supported

                                   3   by substantial evidence,” a district court must review the administrative record as a whole,

                                   4   considering “both the evidence that supports and the evidence that detracts from the

                                   5   Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998). The

                                   6   Commissioner’s conclusion is upheld where evidence is susceptible to more than one rational

                                   7   interpretation. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

                                   8                                      PROCEDURAL HISTORY

                                   9          As to the application before this court, in September of 2012, Plaintiff applied for

                                  10   supplemental security income payments based on disability, with the alleged onset date of

                                  11   September 28, 2012. See Administrative Record1 “AR” at 114. The claim was denied initially and

                                  12   on reconsideration, and then denied again following a hearing before the ALJ. See Def.’s Mot.
Northern District of California
 United States District Court




                                  13   (dkt. 24) at 4. After a remand from the Appeals Council for a new hearing and a new decision, the

                                  14   ALJ conducted the second hearing, and then denied the application in a second decision dated

                                  15   January 11, 2017. AR at 19-31. Subsequently, the Appeals Council denied Plaintiff’s request for

                                  16   any further review in a decision dated March 1, 2018. Id. at 1-3.

                                  17                           SUMMARY OF THE RELEVANT EVIDENCE

                                  18          Plaintiff raises four closely related issues to the effect that the ALJ’s improper rejection of

                                  19   the opinions of Plaintiff’s treating and examining doctors, as well as the improper rejection of

                                  20   Plaintiff’s testimony and that of his father, culminated in a Step-4 error where the ALJ incorrectly

                                  21   found that Plaintiff was capable of performing his past relevant work as a fish packer. See Pl.’s

                                  22   Mot. (dkt. 23) at 6. Accordingly, the following is a summary of the evidence relevant to the

                                  23   disposition of those claims.

                                  24   Medical Evidence from Treating Physicians

                                  25          On September 27, 2012, Plaintiff, who was homeless, sought treatment from Dana

                                  26   Romalis, M.D., at Santa Clara Valley Medical Center, and was diagnosed with a mood disorder

                                  27
                                       1
                                  28     The AR, which is independently paginated, has been filed in several parts as a number of
                                       attachments to Docket Entry #20. See (dkts. 20-1 through 20-11).
                                                                                       2
                                   1   not otherwise specified, with Dr. Romalis noting, “mental illness appears severe.” AR at 467-68.

                                   2   Dr. Romalis suspected that Plaintiff was either suffering from bipolar syndrome, or schizophrenia,

                                   3   or schizoaffective disorder, and in addition to referring Plaintiff for psychiatric consultation, Dr.

                                   4   Romalis prescribed Plaintiff with Depakote, which is intended to treat bipolar mania or epilepsy.2

                                   5   Id. at 468. One month later, Dr. Romalis observed problems with Plaintiff’s judgment, insight,

                                   6   orientation, memory, as well as his mood and affect. Id. at 464. The same day, Plaintiff was

                                   7   treated by Viet Le, M.D., Ph.D., a psychiatrist at the Santa Clara Valley Medical Center. Id. at

                                   8   465. Noting that Plaintiff had been chronically homeless since 2006, Dr. Le observed Plaintiff’s

                                   9   affect as “mildly expansive” and characterized his insight as “limited.” Id. Following an

                                  10   examination in December of 2012, Dr. Romalis expressed a suspicion that Plaintiff may be

                                  11   suffering from delusional disorder. Id. at 462. During the following months, in the first half of

                                  12   2013, Dr. Le continued to treat Plaintiff and would renew the prescription for Depakote more than
Northern District of California
 United States District Court




                                  13   once, noting Plaintiff’s mild hypomanic symptoms as well his limited insight and fluctuating

                                  14   affect. Id. at 506-15.

                                  15            On the basis of his treatment relationship with Plaintiff, Dr. Le submitted a medical source

                                  16   statement on July 12, 2013, in which he opined as to Plaintiff’s limitations due to his impairments.

                                  17   Id. at 501-04. Dr. Le wrote that he had been treating Plaintiff for the past nine months, and that

                                  18   examinations would take place every two to three months. Id. at 501. Noting that Plaintiff had

                                  19   reported having previously been diagnosed as suffering from bipolar disorder in 2006, Dr. Le

                                  20   wrote that he had observed, through mental status examinations, that Plaintiff was symptomatic

                                  21   for hypomanic mood and racing thoughts. Id. Dr. Le added these symptoms affect Plaintiff’s

                                  22   behavior and his interactions with others, as well as being responsible for his poor adherence to

                                  23   treatment. Id. On the basis of these observations, Dr. Le assessed Plaintiff with an Axis-I diagnosis

                                  24   of bipolar disorder not otherwise specified, deferring his Axis-II and Axis-III evaluations, and

                                  25   evaluating Plaintiff with an Axis-IV assessment of chronic homelessness. Id. at 502.

                                  26
                                  27
                                       2
                                  28       See www.depakote.com (last visited September 18, 2019 at 1:32 pm).

                                                                                          3
                                   1          Additionally, assessing a GAF score of 47, Dr. Le opined that Plaintiff had marked3

                                   2   impairment-related limitations in a number of categories of functioning. Id. As to understanding

                                   3   and memory, Dr. Le found that Plaintiff had marked limitations in his ability to understand,

                                   4   remember, or carry out detailed instructions; maintain attention and concentration for the four 2-

                                   5   hour segments constituting the typical workday; perform within a schedule and maintain regular

                                   6   attendance; sustain an ordinary routine without special supervision; work in proximity to others

                                   7   without being unduly distracted by them; and, to complete a normal workday without interruptions

                                   8   from psychologically based symptoms. Id. at 502-03. By way of explanation, Dr. Le added that he

                                   9   had also found “evidence of cognitive impairment from chronic untreated symptoms.” Id. at 503.

                                  10   Regarding social interaction, Dr. Le found that Plaintiff had marked limitations in his ability to

                                  11   interact appropriately with the general public; or to accept instructions and respond appropriately

                                  12   to criticism from supervisions; or to get along with co-workers or peers without unduly distracting
Northern District of California
 United States District Court




                                  13   them or exhibiting behavioral extremes; or to maintain socially appropriate behavior and to adhere

                                  14   to basic standards of neatness and cleanliness. Id. By way of explanation here, Dr. Le noted

                                  15   Plaintiff’s “[o]dd and gnarled affect.” Id. While Dr. Le found Plaintiff to be moderately limited in

                                  16   activities of daily living, he found marked limitations in Plaintiff’s ability to maintain social

                                  17   functioning, as well as his concentration, persistence, and pace. Id. Lastly, Dr. Le opined that as a

                                  18   result of his impairments or treatment, Plaintiff could be expected to be absent from work more

                                  19   than four days per month. Id. at 504. Dr. Le then signed and dated the statement, including his

                                  20   address and telephone number alongside his signature. Id.

                                  21   Medical Evidence from Examining Professionals

                                  22          On March 21, 2013, Plaintiff underwent a consultative psychological examination by Sara

                                  23   Bowerman, Ph.D., based on a referral by the state agency for social services and disability

                                  24   evaluation. Id. at 490. Following a full psychological examination, and the administering of a

                                  25   battery of diagnostic testing regarding visual-motor functioning, developmental disorders,

                                  26   neurological impairments, as well as memory and intelligence, Dr. Bowerman produced a detailed

                                  27
                                       3
                                  28     Limitations that impair the effective performance of the task incrementally for a total of more
                                       than 20% of a workday or workweek. See id.
                                                                                        4
                                   1   report. See id. at 490-98. When delving into Plaintiff’s psychiatric history, Dr. Bowerman wrote

                                   2   that Plaintiff reported “his psychiatric history began in 2004, when he was involved in a severe car

                                   3   accident and sustained a significant head injury,” after which he was described by family and

                                   4   friends as, “out there” and “different.” Id. at 490-91. Asked to describe a typical day in his life,

                                   5   Plaintiff noted that his days largely consist of “meal hopping,” spending time in the library, and

                                   6   looking for a place to sleep. Id. at 492. In relation to the fact that Plaintiff reported vacillating

                                   7   between homelessness and “staying with his parents part-time,” Dr. Bowerman observed that

                                   8   “[d]uring the interview, Mr. Tubolino gave the impression that he was having marked difficulty

                                   9   adjusting to his current circumstances,” namely, difficulty adjusting to the psychological

                                  10   examination itself. Id. at 491. Further, Dr. Bowerman also observed that “[i]nformation obtained

                                  11   from Mr. Tubolino regarding interpersonal relationships indicated that his ability to relate [to

                                  12   others] is markedly impaired by his psychiatric symptoms.” Id.
Northern District of California
 United States District Court




                                  13           As to the mental status examination, Dr. Bowerman examined Plaintiff and found that his

                                  14   attention, insight, and concentration were poor, his affect was constricted, his thought processes

                                  15   were tangential and his memory appeared to be moderately to markedly impaired. Id. at 492. Dr.

                                  16   Bowerman administered the Wechsler Adult Intelligence Scale (4th Ed.) (“WAIS-IV”), which

                                  17   yielded a full-scale IQ score of 90, reflecting intellectual functioning in the average range. Id. at

                                  18   493. As to Plaintiff’s results on the Wechsler Memory Scale (4th Ed.) (“WMS-IV”), Dr.

                                  19   Bowerman found that Plaintiff’s delayed memory index (“DMI”), which measures the ability to

                                  20   listen to oral information or view visual information and recall the information after delay of 20 to

                                  21   30 minutes, operated in the extremely low range, alongside the bottom 1% of individuals in his

                                  22   age group. Id. at 494. In the measure of his immediate memory, auditory memory, and visual

                                  23   memory, Dr. Bowerman assessed Plaintiff as falling in the borderline range in each of these

                                  24   categories, placing him in the bottom three or four percent of individuals in his age group. Id.

                                  25   Likewise, as to logical memory, Dr. Bowerman found that Plaintiff scored in the bottom two

                                  26   percent of individuals in his age group. Id. at 495.

                                  27           Given the results of the diagnostic testing, Dr. Bowerman noted a series of diagnoses and

                                  28   opinions. First, that Plaintiff’s “scores suggest that he has difficulty remembering and carrying out
                                                                                           5
                                   1   simple tasks.” Id. Second, that Plaintiff suffered from four Axis-I psychological disorders:

                                   2   amnestic disorder not otherwise specified, bipolar disorder not otherwise specified, social phobia,

                                   3   alcohol dependence, and amphetamine abuse. Id. at 496. At Axis-IV, Dr. Bowerman assessed

                                   4   Plaintiff as also being afflicted with problems relating to social environment, health problems,

                                   5   financial problems, access to housing problems, and recent involvement with the legal system. Id.

                                   6   Plaintiff was then assessed at Axis-V as having a GAF score of 43. Third, as to functional

                                   7   limitations, Dr. Bowerman opined that Plaintiff is moderately to markedly impaired in his ability

                                   8   to understand, remember, and carry out complex instructions due to his mood, memory, and

                                   9   anxiety disorders. Id. at 497. Regarding his ability to respond appropriately to co-workers,

                                  10   supervisors, and the public in either a work-setting, or even in other settings, Dr. Bowerman found

                                  11   that “[h]is memory, mood, and anxiety disorders markedly impair his ability to interact with others

                                  12   in socially acceptable ways.” Id.
Northern District of California
 United States District Court




                                  13          Nearly three years later, in February of 2016, Plaintiff underwent a second consultative

                                  14   psychological examination, this time by Janine Marinos, Ph.D., and again, the purpose was “to

                                  15   provide diagnostic impressions to the Social Services Administration.” Id. at 592-596. Like Dr.

                                  16   Bowerman, Dr. Marinos also wrote a detailed report which was based on a comprehensive review

                                  17   of Plaintiff’s prior medical records, Dr. Marinos’s own independent psychological evaluation, and

                                  18   her administration of the same diagnostic instruments used by Dr. Bowerman, namely, the WAIS-

                                  19   IV, the WMS-IV, and both parts of the Trail-Making Tests. Id. at 592. Given that Plaintiff had

                                  20   experienced homelessness “for some seven to eight years, after losing his job,” Dr. Marinos also

                                  21   noted that Plaintiff largely spent his time seeking out churches where he can have a meal and then

                                  22   looking for places to sleep for the night. Id. When asked why he was applying for disability

                                  23   benefits, Plaintiff responded that he was “[s]eeking relief in everyday life, such as cleaner clothes,

                                  24   public transportation, healthier cooked foods, communication(s) (phone bill), hygiene, survival

                                  25   equipment (backpack, shoes, sleeping bag), [and] possibly housing if I can cope indoors.” Id.

                                  26          As to the diagnostic testing, Dr. Marinos measured Plaintiff as having a full scale IQ score

                                  27   of 93; finding him moderately impaired as to immediate and delayed recall for short stories, and

                                  28   mildly impaired as to his delayed visual memory. Id. at 595. On the basis of her examination,
                                                                                         6
                                   1   review of Plaintiff’s records, and diagnostic testing, Dr. Marinos diagnosed Plaintiff with two

                                   2   Axis-I psychological disorders, namely, alcohol abuse in early remission and mood disorder not

                                   3   otherwise specified. Id. Dr. Marinos deferred diagnostic impressions at Axis-II and Axis-III;

                                   4   assessed chronic homelessness at Axis-IV; and assessed Plaintiff as having a GAF score of 50 at

                                   5   Axis-V. Id. Based on these limitations, and because Plaintiff “seems to have settled into a

                                   6   homeless lifestyle,” Dr. Marinos opined that “it seems unlikely that he would respond

                                   7   appropriately to usual work situations, e.g., maintaining regular attendance . . . [and] he may

                                   8   require assistance in managing his funds should he be granted benefits.” Id. at 596.

                                   9   Function Reports

                                  10           Plaintiff’s father, David Tubolino, completed and submitted two third-party function

                                  11   reports in relation to Plaintiff’s disability application. See id. at 293-301, 348-56. In the first

                                  12   report, dated December 26, 2012, Mr. Tubolino stated that he has occasion to see Plaintiff for
Northern District of California
 United States District Court




                                  13   about one week every other month, and that otherwise Plaintiff lives and sleeps at “various

                                  14   outdoor locations and in someone’s vehicle on occasion.” Id. at 293. Mr. Tubolino also noted that

                                  15   Plaintiff is easily frustrated or annoyed, has difficulty focusing, does not handle stress well, and is

                                  16   unable “to work or stay in one place for average periods of time,” and that Plaintiff “[h]as been

                                  17   this way since childhood, but [it is] more evident now.” Id. at 293-94, 298. Mr. Tubolino

                                  18   described Plaintiff’s hobbies and interests as reading, watching movies, and spirituality, which

                                  19   ordinarily engage Plaintiff’s interests on a daily basis “unless in [a] depressed state.” Id. at 297.

                                  20   Explaining that “[c]oncentrating and talking [] can be challenging at times, causing [Plaintiff] to

                                  21   be unsociable . . . [and] to become solitary,” Mr. Tubolino added that Plaintiff has difficulty

                                  22   remembering spoken instructions, and that he sometimes finds Plaintiff “gazing off into space, like

                                  23   not being in the moment.” Id. at 298-99.

                                  24           In the second report, dated September 24, 2013, Mr. Tubolino reported that his son

                                  25   continued to be homeless, and that his difficulty with instructions and his inability to “remain in

                                  26   situations very long” continue to interfere with his ability to work. Id. at 348. Mr. Tubolino

                                  27   described a typical day in Plaintiff’s life as still involving “taking a shower somewhere, going to

                                  28   the library for long periods . . . [then] to various churches for food . . . [and then to] find[] a place
                                                                                           7
                                   1   to sleep somewhere outside.” Id. at 349. He also related that Plaintiff’s condition has “worsened

                                   2   over time,” and that he remains “[p]hysically capable of doing things, but not mentally.” Id. at

                                   3   349-50, 353. As to Plaintiff’s ability to follow instructions, Mr. Tubolino noted that Plaintiff

                                   4   “get’s (sic) about half of what is instructed, on a good day.” Id. at 353. In short, Mr. Tubolino

                                   5   reiterated that Plaintiff “[c]an’t stay anywhere for very long,” and that when experiencing stress,

                                   6   Plaintiff simply “shuts down.” Id. at 354.

                                   7   Hearing Testimony

                                   8          Plaintiff appeared at a hearing before the ALJ on September 30, 2014 (id. at 77-106); and,

                                   9   following remand from the Appeals Council, Plaintiff appeared at a second hearing on July 27,

                                  10   2016 (id. at 41-73). The second hearing began with the ALJ announcing that, Dr. Richard Cohen,

                                  11   a psychiatrist and an editor of a book on alcoholism, was appearing by telephone as a medical

                                  12   advisor. Id. at 40-41, 50-51. The ALJ then asked Plaintiff, “[d]o you have an address where you’re
Northern District of California
 United States District Court




                                  13   living or are you living in a car or under a bridge” – Plaintiff responded, “I’m homeless and I’m

                                  14   nomadic and I don’t have a camp. I sleep outside.” Id. at 41. With that, the ALJ proceeded to

                                  15   question the medical expert, establishing first that Dr. Cohen had never met Plaintiff. Id. Based on

                                  16   his review of Plaintiff’s medical records, Dr. Cohen somehow opined that Plaintiff’s only

                                  17   medically determinable impairment was alcohol abuse. Id. at 42-43. Dr. Cohen explained that “it

                                  18   looks like . . . alcohol abuse . . . and it’s important to understand that alcohol abuse causes mood

                                  19   instability. He’s been diagnosed with the records (sic) with an independent bipolar disorder. Let’s

                                  20   just say he has that but, you know, I feel like it’s a substance-induced mood disorder.” Id. The

                                  21   ALJ then put it to Dr. Cohen that “since alcohol can be a depressant for some people . . . when

                                  22   he’s not drinking he’s not depressed,” with which Dr. Cohen agreed. Id. at 45.

                                  23          Dr. Cohen then opined that Plaintiff’s activities of daily living are only mildly impaired

                                  24   because he can do laundry, bathe, dress himself, take public transportation, and engage in

                                  25   shopping. Id. at 46. As to social functioning, Dr. Cohen opined that Plaintiff is only moderately

                                  26   impaired because he can spend time in libraries as well as going to churches for meals. Id.

                                  27   Regarding concentration, persistence, and pace, Dr. Cohen opined that Plaintiff’s “attention span

                                  28   is a lot better than most people.” Id. at 46. When asked by Plaintiff’s counsel whether it was
                                                                                         8
                                   1   possible for a person to suffer from substance abuse issues at the same time as bipolar disorder,

                                   2   Dr. Cohen responded, “You know, you’d be – I edited a textbook on alcoholism and you’d be a

                                   3   conspirator in the denial system, thinking that somebody is drinking because they have . . . a

                                   4   bipolar disorder and that’s kind of – that’s how an alcoholic thinks.” Id. at 50-51. When pressed

                                   5   further, Dr. Cohen simply repeated that, “from looking at the totality of the records, I feel he has a

                                   6   substance abuse mood disorder.” Id. at 51. When pressed again as to why then would so many

                                   7   physicians diagnose Plaintiff with bipolar disorder and repeatedly prescribe him with medication

                                   8   for that condition, Dr. Cohen, without explanation, simply repeated that “if this were my patient,

                                   9   and I looked at these records, oh, I wouldn’t be giving him those medicines.” Id. at 53-54.

                                  10           Having excused Dr. Cohen, the ALJ asked Plaintiff, “Okay, Mr. Tubolino, so you heard

                                  11   the doctor on the phone basically [say] that you don’t have bipolar disorder and that, essentially all

                                  12   of the symptoms that you’re having are being caused by alcohol use. So can you tell me, during
Northern District of California
 United States District Court




                                  13   the periods of sobriety, what symptoms do you continue to have that you feel interfere with your

                                  14   ability to work?” Id. at 54. Plaintiff responded that, “[w]ell, yesterday is a good example . . . I

                                  15   started out the day . . . I wasn’t quite depressed that morning . . . I go to get my basket . . . I walk

                                  16   around all day and I recycle cans . . . around 12:00 I get like this deep anxiety and like this feeling

                                  17   of impending doom . . . so I just sit down in the sun and I don’t know what to do . . . this deep

                                  18   anxiety and I’m just sitting there . . . I take my meds and just start walking around . . . I start

                                  19   feeling a little better and then about two hours later [] I’m all hyper and like boom and like, yeah,

                                  20   you know, I’m just running around . . . enjoying life . . . loving it, you know.” Id. at 55. Plaintiff

                                  21   clarified that “without the alcohol – take the alcohol aside, okay, I’m all pumped up, you know,

                                  22   then I can be all depressed and down again . . . depression hits me more in the morning, okay, and

                                  23   in the evenings and the anxiety is more in the daytime and something like that. And then my

                                  24   mood, it just goes like that.” Id. at 56. When asked to opine about some triggers for his anxiety,

                                  25   Plaintiff mentioned observing conflicts and fights, and added that “it could be when no one is

                                  26   around and I just – like the library is closing . . . and I’m scared because now I don’t know – I

                                  27   have to go – I have to change what I’m doing or something, I don’t know.” Id. at 60. The ALJ then

                                  28   asked Plaintiff if any of his treating physicians had ever expressed any uncertainty about his
                                                                                           9
                                   1   bipolar diagnosis, Plaintiff testified that they had not. Id. at 61. When asked whether he would be

                                   2   able to adhere to a schedule if he were placed in a work environment, Plaintiff responded that “it

                                   3   might work for a month . . . [b]ut then I would – the disease, it will slip in and I’ll have some

                                   4   racing ideas and panic attacks and . . . I’ll run away . . . because the way I see it now is if I build

                                   5   up a little bit, I get a relationship, a house, a car and I get my family and friends all pumped up and

                                   6   happy for me and then I lose it all, I can’t handle that kind of disappointment again . . . [i]t’s not

                                   7   happening, okay? It’s not. I’m not going to do it . . . I can’t adhere to any kind of schedule. It

                                   8   drives me nuts.” Id. at 63-64.

                                   9           The ALJ then inquired about Plaintiff’s prior employment and noted that Plaintiff worked

                                  10   as a fish packer in 2002, a delivery truck driver in 2005, an arborist in 2006 and 2007, and, very

                                  11   briefly as a retail store employee in 2008. Id. at 65-66. The ALJ then asked, and the vocational

                                  12   expert (“VE”) confirmed, that employment as a fish packer, hand packer, and tree trimmer involve
Northern District of California
 United States District Court




                                  13   little to no “dealing with the public,” and for a delivery driver it would only be occasional. Id. at

                                  14   67-71. Having no further questions for the VE, the ALJ allowed Plaintiff’s counsel to pose a

                                  15   hypothetical question. Id. at 71-72. Counsel asked the VE if there would be any work at all that

                                  16   could be performed by a person limited to simple/repetitive tasks with marked impairments in

                                  17   their ability to interact with others and a moderate to marked impairment limiting that person to

                                  18   “about 15 to 25 percent of an 8-hour day or a 40-hour work week in their ability to respond

                                  19   appropriately to usual work situations and to changes in a routine work setting.” Id. at 72. The VE

                                  20   responded that the hypothetical would preclude the ability to engage in any employment at all, and

                                  21   the hearing was concluded. Id.

                                  22   The ALJ Decision

                                  23           The ALJ decision that is the subject of this litigation began by noting that in its remand

                                  24   order, the Appeals Council had directed the ALJ to consider Plaintiff’s amnestic disorder, social

                                  25   phobia, and substance abuse, as well as further discussing the opinion of Plaintiff’s treating

                                  26   physician, Dr. Le. Id. at 19. The ALJ then proceeded to find that Dr. Le’s diagnosis of Plaintiff

                                  27   was invalid because of the ALJ’s impression that Dr. Le and his colleagues at the Santa Clara

                                  28   Valley Medical Center had abandoned their professional judgment and simply relied on Plaintiff’s
                                                                                          10
                                   1   account and nothing more to diagnose him with bipolar disorder. Id. at 22. Specifically, the ALJ

                                   2   noted that “[r]elying on his self-report, his examining doctor prescribed Depakote [a medication

                                   3   for bipolar disorder] but referred him to a psychiatrist for diagnosis.” Id. In this regard, the ALJ

                                   4   found that “bipolar disorder seems to have entered the medical record largely due to the claimant’s

                                   5   own reports, and the claimant’s doctors have not independently verified the diagnosis.” Id. at 25.

                                   6   Accordingly, the ALJ explained that in light of Dr. Cohen’s expert testimony to the effect that

                                   7   Plaintiff did not suffer from bipolar disorder, “[w]ithout further corroboration . . . the undersigned

                                   8   does not find bipolar disorder to be a severe impairment but rather finds that [Plaintiff has a] mood

                                   9   disorder, stemming from the claimant’s longtime drug and alcohol use, to provide a greater

                                  10   explanation for his residual symptoms.” Id. In short, the ALJ found that “[w]hile examining

                                  11   doctors noted bipolar disorder, [a] clear psychiatric diagnosis is unclear.” Id. at 27. To comply

                                  12   with the Appeals Council’s remand order, the ALJ found “claimant’s mood disorder[,] likely
Northern District of California
 United States District Court




                                  13   stemming from a history of drug and alcohol dependence[,] to be severe,” however, as to

                                  14   Plaintiff’s amnestic disorder, social phobia, claustrophobia, and anxiety, the ALJ found them to be

                                  15   non-severe because “there is little to no treatment for any of these conditions and they are

                                  16   supported only by claimant’s subjective complaints.” Id. at 24. The ALJ also arrived at the

                                  17   conclusion that “the claimant was unwilling – rather than unable – to maintain work activity . . .

                                  18   that he was homeless by choice, finding it to be easier than maintaining work and money . . . [and]

                                  19   that the prospect of work ‘freaked’ him out, but this appears to be based on his own perception

                                  20   rather than specific mental incapacity.” Id. at 27.

                                  21           The ALJ rejected Dr. Le’s opinions regarding Plaintiff’s functional limitations because of

                                  22   the notion that “Dr. Le’s treatment notes from this period do not support” such “severe

                                  23   limitations.” Id. at 28. Once again, the ALJ added that as to Plaintiff’s symptoms, “the claimant’s

                                  24   poor compliance and alcohol use likely consisted (sic) to their persistence.” Id. Additionally, the

                                  25   ALJ expressed doubt that Dr. Le’s questionnaire regarding Plaintiff’s limitations was even

                                  26   completed by Dr. Le himself because of a notion that “Dr. Le’s notes indicated that he gave this

                                  27   form to a social worker . . . and it is unclear if this person had a treating relationship with the

                                  28   claimant.” Id. at 23, 28. The ALJ also gave “little weight” to Dr. Bowerman’s opinions regarding
                                                                                          11
                                   1   Plaintiff’s limitations because “it is internally inconsistent and incompatible with the claimant’s

                                   2   treatment notes from this period. For example, Dr. Bowerman notes marked social impairment;

                                   3   however, the claimant described having several friends, and no treating or evaluating provider has

                                   4   noted any specific social dysfunction during examinations.” Id. at 29. Thus, the ALJ found that,

                                   5   likewise, Dr. Bowerman’s “functional assessment appears to be largely based on the claimant’s

                                   6   subjective claims during the exam.” Id. The ALJ gave “some weight” to Dr. Marinos’s opinion in

                                   7   general, but rejected “her finding that the claimant would be unable to maintain a consistent

                                   8   schedule [because it] is unsupported by anything other than the claimant’s subjective allegations.”

                                   9   Id. The “greatest weight” was given to the opinion of the non-examining consultant, Dr. Cohen,

                                  10   who “evaluated the entire medical record” and expressed the “opinion that bipolar disorder is not

                                  11   fully supported in the record.” Id. at 30. Lastly, the ALJ rejected the limitations expressed by

                                  12   Plaintiff’s father in both function reports because Plaintiff’s “allegedly limited daily activities
Northern District of California
 United States District Court




                                  13   cannot be objectively verified with any reasonable degree of certainty.” Id. Accordingly, the ALJ

                                  14   found that Plaintiff retained the functioning capacity to perform a full range of skilled and semi-

                                  15   skilled work at all exertional levels, but such that requires no more than occasional public contact;

                                  16   and, therefore, that he could still his perform his past relevant work as a fish packer. Id. at 26.

                                  17        THE FIVE STEP SEQUENTIAL ANALYSIS FOR DETERMINING DISABILITY

                                  18          A person filing a claim for social security disability benefits (“the claimant”) must show

                                  19   the “inability to do any substantial gainful activity by reason of any medically determinable

                                  20   physical or mental impairment” which has lasted or is expected to last for twelve or more months.

                                  21   See 20 C.F.R. §§ 416.920(a)(4)(ii), 416.909.4 The ALJ must consider all evidence in the

                                  22   claimant’s case record to determine disability (see id. § 416.920(a)(3)), and must use a five-step

                                  23   sequential evaluation process to determine whether the claimant is disabled (see id. § 416.920).

                                  24   “[T]he ALJ has a special duty to fully and fairly develop the record and to assure that the

                                  25   claimant’s interests are considered.” Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983).

                                  26
                                  27   4
                                        The regulations for supplemental security income (Title XVI) and disability insurance benefits
                                  28   (Title II) are virtually identical though found in different sections of the CFR. For the sake of
                                       convenience, the court will generally cite to the SSI regulations herein unless noted otherwise.
                                                                                          12
                                   1          Here, the ALJ evaluated Plaintiff’s application for benefits under the required five-step

                                   2   sequential evaluation process. AR at 20-31. At Step One, the claimant bears the burden of showing

                                   3   he has not been engaged in “substantial gainful activity” since the alleged date the claimant

                                   4   became disabled. See 20 C.F.R. § 416.920(b). If the claimant has worked and the work is found to

                                   5   be substantial gainful activity, the claimant will be found not disabled. See id. Here, the ALJ found

                                   6   that Plaintiff had not engaged in substantial gainful activity since the alleged onset date. AR at 22.

                                   7          At Step Two, the claimant bears the burden of showing that he has a medically severe

                                   8   impairment or combination of impairments. See 20 C.F.R. § 416.920(a)(4)(ii), (c). “An

                                   9   impairment is not severe if it is merely ‘a slight abnormality (or combination of slight

                                  10   abnormalities) that has no more than a minimal effect on the ability to do basic work activities.’”

                                  11   Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005) (quoting S.S.R. No. 96–3(p) (1996)). The

                                  12   ALJ found that Plaintiff suffered from the following severe impairments: alcohol-induced mood
Northern District of California
 United States District Court




                                  13   disorder, history of substance abuse disorder in remission, and alcohol dependence in recent

                                  14   remission. AR at 22.

                                  15          At Step Three, the ALJ compares the claimant’s impairments to the impairments listed in

                                  16   appendix 1 to subpart P of part 404. See 20 C.F.R. § 416.920(a)(4)(iii), (d). The claimant bears the

                                  17   burden of showing her impairments meet or equal an impairment in the listing. Id. If the claimant

                                  18   is successful, a disability is presumed and benefits are awarded. Id. If the claimant is unsuccessful,

                                  19   the ALJ assesses the claimant’s RFC and proceeds to Step Four. See id. § 416.920(a)(4)(iv), (e).

                                  20   Here, the ALJ found that Plaintiff did not have an impairment or combination of impairments that

                                  21   met or medically equaled one of the listed impairments. AR at 25. Next, the ALJ determined that

                                  22   Plaintiff retained the RFC to perform the full range of skilled and unskilled work at all exertional

                                  23   levels, except that Plaintiff’s public contact should only be occasional. Id. at 26.

                                  24          Ultimately, the ALJ had no need to proceed to Step Five, because, at Step Four, the ALJ

                                  25   determined that based on the testimony of the VE, Plaintiff is capable of performing his past

                                  26   relevant work as a fish packer, and therefore, that Plaintiff had not been disabled, as defined in the

                                  27   Social Security Act, from September 28, 2012, through the date of the issuance of the ALJ’s

                                  28   decision, January 11, 2017. Id. at 31.
                                                                                         13
                                   1                                            ISSUES PRESENTED

                                   2          Plaintiff presents four related issues for review and argues that the ALJ improperly rejected

                                   3   the opinions of Plaintiff’s treating and examining doctors; improperly rejected Plaintiff’s

                                   4   testimony as well as that of his father; and, that because of these errors, the ALJ incorrectly

                                   5   concluded that Plaintiff was capable of continuing his previous employment as a fish packer. See

                                   6   Pl.’s Mot. (dkt. 23) at 14-19, 21, 23.

                                   7                                              DISCUSSION

                                   8          Defendant contends that “the ALJ discussed all the opinions, weighed them, and gave

                                   9   reasons for the weight he gave each opinion consistent with the regulations and case law, and his

                                  10   reasons had the support of substantial evidence.” Def.’s Mot. (dkt. 24) at 6. Pointing out that when

                                  11   reviewing Plaintiff’s application, the ALJ was only required, under 20 C.F.R. §§ 416.927(c)(2),

                                  12   (e)(2)(ii), to give “good reasons” for the weight given to treating source opinions, Defendant
Northern District of California
 United States District Court




                                  13   argues that this court should affirm because “the ALJ gave good reasons for the weight he gave to

                                  14   the medical source opinions.” Id. at 6. Additionally, Defendant submits that, under 20 C.F.R. §

                                  15   416.927(c)(3), the opinion of non-examining sources can be considered to constitute substantial

                                  16   evidence when they discuss and consider other evidence and explain their conclusions with

                                  17   reference to that evidence. Id. at 6-8. Thus, referring to the disagreement between the professionals

                                  18   who examined and treated Plaintiff and non-examining consultants – such as Dr. Cohen –

                                  19   Defendant argues that because “Dr. Cohen reviewed the entire record . . . the ALJ quite properly

                                  20   deferred substantially to Dr. Cohen’s conclusions.” Id. at 7. Defendant also argues that the

                                  21   rejection of the opinions of the examining and treating doctors was not error because the ALJ

                                  22   properly found that their conclusions relied on Plaintiff’s “symptom allegations rather than

                                  23   specific findings.” Id. at 8-11. Regarding Plaintiff’s testimony, Defendant maintains that it was

                                  24   properly rejected because the ALJ correctly found that Plaintiff’s “activities and statements” were

                                  25   fairly indicative that he was out of work and homeless by choice rather than it being due to any

                                  26   medically determinable impairment. Id. at 12. Lastly, Defendant asserts that the testimony of

                                  27   Plaintiff’s father was also properly rejected because the ALJ provided a germane reason in that the

                                  28   limitations expressed by Plaintiff’s father were inconsistent with the opinion of Dr. Cohen and
                                                                                         14
                                   1   other non-examining state agency consultants (which were not discussed by the ALJ). Id. at 13.

                                   2   Thus, Defendant maintains that Plaintiff can resume employment as a fish packer. Id. at 13-14.

                                   3          In order to properly reject the opinion of a treating or examining doctor, it is incumbent on

                                   4   an ALJ to express clear and convincing reasons that are supported by substantial evidence in the

                                   5   record. See Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017); Ghanim v. Colvin, 763 F.3d

                                   6   1154, 1160-61 (9th Cir. 2014); Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008);

                                   7   Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). Further, the ALJ is required to consider

                                   8   a series of factors when determining how much weight to afford the treating physician’s medical

                                   9   opinion including: the length of the treatment relationship; the frequency of examination; the

                                  10   nature and extent of the treatment relationship; the supportability of the physician’s opinion with

                                  11   medical evidence; and the consistency of the physician’s opinion with the record as a whole.

                                  12   Ghanim, 763 F.3d at 1161. An ALJ can satisfy this burden by setting forth a detailed summary of
Northern District of California
 United States District Court




                                  13   the facts and conflicting clinical evidence, the interpretation thereof, and the resulting findings.

                                  14   Trevizo, 871 F.3d at 675; Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989); Cotton v.

                                  15   Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986). It should be noted that conflicts between a treating

                                  16   provider’s notes and opinions may constitute an adequate reason to discredit the opinions of a

                                  17   treating physician or another treating provider. See Ghanim, 763 F.3d at 1161. It should also be

                                  18   noted that if a treating provider’s opinions are based “to a large extent” on an applicant’s self-

                                  19   reports and not on clinical evidence, and the ALJ finds the applicant not credible, the ALJ may

                                  20   discount the treating provider’s opinion. Id. at 1162; Tommasetti v. Astrue, 533 F.3d 1035, 1041

                                  21   (9th Cir. 2008); Bayliss, 427 F.3d at 1217. “However, when an opinion is not more heavily based

                                  22   on a patient’s self-reports than on clinical observations, there is no evidentiary basis for rejecting

                                  23   the opinion.” Ghanim, 763 F.3d at 1162 (citing Ryan, 528 F.3d at 1199-1200).

                                  24          When assessing a claimant’s credibility regarding the intensity of symptoms, an ALJ is

                                  25   required to engage in a two-step analysis. See Ghanim, 763 F.3d at 1163; see also Molina v.

                                  26   Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012); Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

                                  27   Initially, the ALJ “must determine whether the claimant has presented objective medical evidence

                                  28   of an underlying impairment which could reasonably be expected to produce the pain or other
                                                                                         15
                                   1   symptoms alleged.” Ghanim, 763 F.3d at 1163 (quoting Vasquez, 572 F.3d at 591). If the claimant

                                   2   satisfies the first test, and there is no evidence of malingering, the ALJ can then only reject a

                                   3   claimant’s symptom testimony by giving specific, clear and convincing reasons for the rejection.

                                   4   Ghanim, 763 F.3d at 1163; see also Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007).

                                   5   Thus, general findings will not suffice; instead, the ALJ must identify what testimony is not

                                   6   credible and what evidence undermines the claimant’s complaints. Ghanim, 763 F.3d at 1163; see

                                   7   also Lester, 81 F.3d at 834. In assessing a claimant’s credibility, an ALJ may consider a range of

                                   8   factors, including the ordinary techniques of credibility evaluation, such as a reputation for lying,

                                   9   prior inconsistent statements about symptoms or other testimony by the claimant that appears

                                  10   untrue; a failure to seek treatment that is either unexplained or poorly explained; and, by noting

                                  11   pertinent inconsistencies based on claimant’s daily activities. See Ghanim, 763 F.3d at 1163;

                                  12   Smolen, 80 F.3d at 1284. Lastly, as to lay witness evidence, in order “[t]o reject third-party reports
Northern District of California
 United States District Court




                                  13   of a claimant’s impairments” or other lay witness evidence, ‘an ALJ need only give reasons that

                                  14   are germane to each witness.’” Revels v. Berryhill, 874 F.3d 648, 655 (9th Cir. 2017) (quoting

                                  15   Molina, 674 F.3d at 1114). However, an ALJ may not simply discredit lay testimony as not

                                  16   supported by medical evidence in the record. See Bruce v. Astrue, 557 F.3d 1113, 1116 (9th Cir.

                                  17   2009).

                                  18                                            Lay Witness Evidence

                                  19            In rejecting the lay witness evidence from Plaintiff’s father, the ALJ relied, in part, on the

                                  20   notion that Plaintiff’s “allegedly limited daily activities cannot be objectively verified with any

                                  21   reasonable degree of certainty.” AR at 30. The court notes that it is difficult to conceive of more

                                  22   concrete proof of an obvious inability to interact appropriately with co-workers, peers, and the

                                  23   general public, or proof of the inability to otherwise adhere to the norms and schedules of the

                                  24   workplace, than Plaintiff’s decade of homelessness spent searching for meals and places to sleep.

                                  25   The ALJ also based the rejection of Mr. Tubolino’s function reports on the notion that even if

                                  26   Plaintiff is as limited as his father describes, “it is difficult to attribute that degree of limitation to

                                  27   the claimant’s medical condition, as opposed to other reasons.” Id. In this regard, the ALJ

                                  28   concluded that “in general, the third party statement regarding the claimant’s limited daily
                                                                                            16
                                   1   activities is considered to be outweighed by the medical evidence and other factors discussed in

                                   2   this decision.” Id. The ALJ’s reasoning for rejecting the lay witness evidence here was error

                                   3   because incorrectly stating that Mr. Tobolino’s statements regarding Plaintiff’s limitations are not

                                   4   capable of objective verification is not a reason that is germane to this witness. See Revels, 874

                                   5   F.3d at 655; see also Molina, 674 F.3d at 1114. Further, as discussed below, Mr. Tubolino’s

                                   6   statements regarding Plaintiff’s limitations were not only not “outweighed by the medical

                                   7   evidence,” they were substantially consistent with the opinions of all of the treating or examining

                                   8   doctors. Accordingly, the court finds that the ALJ erred in rejecting the lay witness evidence in

                                   9   this case by failing to express any reasoning that would be germane to this witness.

                                  10                                            Plaintiff’s Testimony

                                  11           The ALJ rejected Plaintiff’s testimony by stating that “the claimant’s statements

                                  12   concerning the intensity, persistence and limiting effects of these symptoms are not entirely
Northern District of California
 United States District Court




                                  13   consistent with the medical evidence and other evidence in the record for the reasons explained in

                                  14   this decision.” AR at 27. The ALJ reasoned that Plaintiff’s account of “social isolation, and alleged

                                  15   significant anxiety around others,” would at best support a “finding of moderate limitations in this

                                  16   area” because Plaintiff was still “capable of interacting with his various treating and examining

                                  17   professionals, suggesting no greater limitation in this area.” Id. at 25. The ALJ also noted that

                                  18   Plaintiff’s alleged limitations are inconsistent with the fact that Plaintiff still speaks to family

                                  19   members frequently, that he occasionally says hello to people passing him by on the street, and

                                  20   that “he reported going to the library, church, coffee shops, stores, and parks.” Id. at 25-26.

                                  21           Here, because there was no evidence of malingering, the ALJ was required to give specific,

                                  22   clear and convincing reasons for the rejecting Plaintiff’s testimony. See Ghanim, 763 F.3d at 1163;

                                  23   Lingenfelter, 504 F.3d at 1036. First, the court finds that the ALJ erred by making general rather

                                  24   than specific findings in rejecting Plaintiff’s testimony wholesale and without pointing to any

                                  25   evidence that could potentially undermine even portions of Plaintiff’s testimony. As mentioned

                                  26   above, general findings will not suffice. Ghanim, 763 F.3d at 1163; see also Lester, 81 F.3d at

                                  27   834. Second, aside from falling short of the requisite degree of specificity, the court finds that the

                                  28   ALJ’s reasoning in rejecting any portion of Plaintiff’s testimony was unclear and unconvincing.
                                                                                          17
                                   1   Having set forth an account of Plaintiff’s testimony above, the court will only note here that

                                   2   speaking to family members, greeting a stranger on the street, accepting meals from churches,

                                   3   buying something from a store, and going to a park, are not activities that can conceivably be

                                   4   understood to diminish or undermine any of Plaintiff’s testimony.

                                   5          Additionally, it should be noted that the ALJ speculated that Plaintiff’s symptoms are

                                   6   rooted in alcohol consumption and that “alcohol use likely [contributed] to their persistence.” AR.

                                   7   at 28 (emphasis added). Once again, a thorough review of the record reveals no basis on which the

                                   8   ALJ could have reasonably concluded that Plaintiff’s symptoms would not exist but for his history

                                   9   of alcohol dependence. In fact, Dr. Le, Plaintiff’s treating psychiatrist, specifically opined that

                                  10   drug or alcohol use was not even a contributing factor to Plaintiff’s disability, let alone its cause.

                                  11   See AR at 504. The only foundation in the record on which such a notion could possibly be based

                                  12   would be the opinion of Dr. Cohen, the non-examining testifying medical expert; which, as
Northern District of California
 United States District Court




                                  13   discussed below, does not constitute substantial evidence because it did not make sense, was not

                                  14   attended with any explanation, and could not be explained by any other evidence in the record.

                                  15   Accordingly, the court finds that the ALJ erred in rejecting Plaintiff’s testimony by failing to

                                  16   provide specific, clear, and convincing reasons.

                                  17                                             Medical Evidence

                                  18          As to bipolar disorder – with which Plaintiff was independently diagnosed by Dr. Romalis

                                  19   (physician), Dr. Le (psychiatrist), and Dr. Bowerman (psychologist) – the ALJ erred in the finding

                                  20   that the condition was non-severe based on the misconception that “bipolar disorder seems to have

                                  21   entered the medical record largely due to the claimant’s own reports, and the claimant’s doctors

                                  22   have not independently verified the diagnosis.” See AR at 25. Because the bipolar diagnosis was

                                  23   found disagreeable by Dr. Cohen, the ALJ was required to base its rejection, if at all, on specific

                                  24   and legitimate reasons supported by substantial evidence. See Trevizo, 871 F.3d at 675; Bayliss,

                                  25   427 F.3d at 1216; see also Reddick, 157 F.3d at 725. The court finds that there is no basis

                                  26   whatsoever in the record upon which the ALJ could reasonably have concluded that Plaintiff

                                  27   succeeded in convincing three doctors to simply note a bipolar diagnosis based only on Plaintiff’s

                                  28   assurance that he was in fact bipolar. Accordingly, the court finds that the ALJ erred in rejecting
                                                                                          18
                                   1   Dr. Le’s medical diagnosis of bipolar disorder not otherwise specified.

                                   2           As to Dr. Le’s functional limitations opinion – finding marked limitations in areas of

                                   3   comprehension, memory, attention, concentration, social interaction, and the ability to sustain a

                                   4   routine – the ALJ rejected Dr. Le’s opinions, reasoning that “Dr. Le’s treatment notes from this

                                   5   period do not support” such “severe limitations.” AR at 28. Once again, because Dr. Cohen

                                   6   formulated a differing opinion as to Plaintiff’s limitations, the ALJ needed to support any rejection

                                   7   of Dr. Le’s opinion with specific and legitimate reasons supported by substantial evidence. See

                                   8   Trevizo, 871 F.3d at 675. However, the only discussion of Dr. Le’s treatment notes appears

                                   9   elsewhere in the ALJ’s opinion (see id. at 23-24); and nothing in that discussion in any way

                                  10   undermines Dr. Le’s conclusions. In sum, the ALJ points out that on a number of occasions, Dr.

                                  11   Le’s notes reflect that Plaintiff had “fair hygiene and grooming,” “was cooperative,” “maintained

                                  12   fair eye contact,” or that his “[s]peech was normal.” Id. at 23-24. Having reviewed Dr. Le’s
Northern District of California
 United States District Court




                                  13   treatment notes, the court sees no inconsistency between Dr. Le’s notes and his conclusions.

                                  14   Accordingly, the court finds that the ALJ’s finding to that effect was not based on substantial

                                  15   evidence.

                                  16           Regarding the ALJ’s finding that Dr. Le’s questionnaire about Plaintiff’s limitations may

                                  17   have not even been completed by Dr. Le himself because his “notes indicated that he gave this

                                  18   form to a social worker . . . and it is unclear if this person had a treating relationship with the

                                  19   claimant,” (id. at 23, 28) the court finds that the ALJ erred as Dr. Le’s notes and the questionnaire

                                  20   itself do not support such an interpretation. Dr. Le’s notes indicate that at some unspecified time

                                  21   Plaintiff “turned in [a] questionnaire from his SSI attorney for filling out,” this phrase is followed

                                  22   by an arrow pointing to the initials, “SW.” See id. at 506. It is hardly clear from this note whether

                                  23   this was even the questionnaire being presently discussed; or, if so, whether SW served as an

                                  24   intermediary to whom it would be handed before or after Dr. Le would complete and sign it; or, if

                                  25   SW would complete it at Dr. Le’s direction while Dr. Le would then sign it. It would strain the

                                  26   imagination to conclude that Dr. Le would have written a patient note to the effect that a

                                  27   questionnaire regarding his patient was completed and signed under his name by another person.

                                  28   The medical source statement in which Dr. Le expressed his functional limitation opinion was
                                                                                          19
                                   1   signed by Dr. Le himself, not by any other person (see id.), and alongside his signature and name,

                                   2   Dr. Le also wrote his telephone number and address by hand. Because there is no evidence in the

                                   3   record to support it, the ALJ erred in finding that Dr. Le’s signed medical source statement may

                                   4   not be his own because of a cryptic note elsewhere saying that some questionnaire was at some

                                   5   point given to “SW” to be filled out. Thus, the court finds that the ALJ likewise erred in rejecting

                                   6   Dr. Le’s testimony as to Plaintiff’s functional limitations by failing to provide specific and

                                   7   legitimate reasons based on substantial evidence in the record.

                                   8          Having found that the ALJ erroneously rejected Plaintiff’s testimony, the lay witness

                                   9   testimony, and the bipolar diagnosis and functional limitations opined by Dr. Le, Plaintiff’s

                                  10   treating psychiatrist, the court will turn to the ALJ’s rejection of the opinions of Dr. Bowerman

                                  11   and Dr. Marinos, the examining psychologists. As stated, the opinions of treating or examining

                                  12   doctors that are not contradicted, can only be rejected based on clear and convincing reasons that
Northern District of California
 United States District Court




                                  13   are supported by substantial evidence in the record. Trevizo, 871 F.3d at 675; Ghanim, 763 F.3d at

                                  14   1160-61. Here, as to Dr. Bowerman’s uncontroverted diagnoses of Plaintiff’s amnestic disorder,

                                  15   social phobia, and anxiety, the ALJ failed to give any clear or convincing explanation based on

                                  16   any evidence for finding each to be non-severe, explaining only that “there is little to no treatment

                                  17   for any of these conditions and they are supported only by claimant’s subjective complaints.” AR.

                                  18   at 24. Dr. Bowerman examined Plaintiff, subjected him to a battery of psychological testing, and

                                  19   then formally diagnosed him with these conditions, as well as with having deficits in attention,

                                  20   concentration, and comprehension. See AR at 495. No evidence in the record undermines these

                                  21   diagnoses in any way. Instead, the court notes that Dr. Bowerman’s diagnosis of amnestic disorder

                                  22   is consistent with the deficits in Plaintiff’s memory that were evidenced by the WMS-IV testing

                                  23   conducted by both Dr. Bowerman and Dr. Marinos. The court also notes that Dr. Bowerman’s

                                  24   diagnoses of social phobia and anxiety disorder are consistent with the record as a whole.

                                  25   Accordingly, it was error for the ALJ to find these conditions to be non-severe for the stated

                                  26   reason that Plaintiff received little treatment (essentially faulting Plaintiff for being homeless and

                                  27   having mental impairments), or by stating that the diagnoses were only based on Plaintiff’s own

                                  28   account when they were not.
                                                                                         20
                                   1          The ALJ’s stated reason for rejecting Dr. Bowerman’s opinion regarding Plaintiff’s

                                   2   limitations was that “it is internally inconsistent and incompatible with the claimant’s treatment

                                   3   notes from this period. For example, Dr. Bowerman notes marked social impairment; however, the

                                   4   claimant described having several friends, and no treating or evaluating provider has noted any

                                   5   specific social dysfunction during examinations.” AR at 29. The ALJ once again noted in this

                                   6   regard that Dr. Bowerman’s “functional assessment [also] appears to be largely based on the

                                   7   claimant’s subjective claims during the exam.” Id. As mentioned above, because Dr. Cohen

                                   8   formed his own contrary opinion as to Plaintiff’s limitations at the hearing, in order to reject Dr.

                                   9   Bowerman’s opinion, the ALJ needed to express specific and legitimate reasons based on

                                  10   substantial evidence in the record. Here, the ALJ’s reliance on purportedly contradictory

                                  11   “treatment notes from this period” amounts to little more than cherry picking from the notes of

                                  12   treating physicians and suggesting that observations such as “good grooming” or “cooperative and
Northern District of California
 United States District Court




                                  13   calm,” operate to undermine that physician’s expressly stated opinions about functional

                                  14   limitations. Once again, it is not reasonable to consider the opinion of an examining psychologist

                                  15   regarding her patient’s level of social dysfunction as undermined in any meaningful way by

                                  16   simply pointing out that at some point in time that same patient claimed to have “several friends.”

                                  17   Thus, the court finds that the ALJ likewise erred in rejecting Dr. Bowerman’s opinion as to

                                  18   Plaintiff’s functional limitations by failing to express any specific and legitimate reasons based on

                                  19   substantial evidence in the record.

                                  20          Following another psychological examination, another record review, and more diagnostic

                                  21   testing, Dr. Marinos opined that because Plaintiff “seems to have settled into a homeless lifestyle .

                                  22   . . it seems unlikely that he would respond appropriately to usual work situations, e.g., maintaining

                                  23   regular attendance . . . [and] he may require assistance in managing his funds should he be granted

                                  24   benefits.” Id. at 595-96. In this regard, while the ALJ gave some unspecified degree of weight to

                                  25   some portions of the opinions and findings of Dr. Marinos in general, the ALJ expressly rejected

                                  26   “her finding that the claimant would be unable to maintain a consistent schedule [because it] is

                                  27   unsupported by anything other than the claimant’s subjective allegations.” Id. at 30. First, it should

                                  28   be noted that the ALJ failed to address Dr. Marinos’s conclusion that Plaintiff would be unable to
                                                                                         21
                                   1   respond appropriately to usual work situations. See id. at 29-30. Second, as mentioned above,

                                   2   because Dr. Marinos’s opinions about Plaintiff’s functional limitations differed from those

                                   3   expressed by Dr. Cohen at the hearing, the ALJ was required to set forth specific and legitimate

                                   4   reasons supported by substantial evidence in the record in order to reject those opinions. The

                                   5   ALJ’s stated reasons – the repeated notion that yet another doctor has rendered a diagnosis and

                                   6   opinion based on nothing more than her patient’s subjective complaints – neither constitute

                                   7   specific and legitimate reasoning, nor are based on any evidence in the record. Instead, the record

                                   8   is clear that Dr. Marinos performed an independent psychological examination, administered a

                                   9   battery of diagnostic tests, reviewed Plaintiff’s prior medical records, and submitted a detailed

                                  10   report which unequivocally stated that “[t]he following [test] results appear to provide a

                                  11   reasonable estimate of his current level of functioning.” Id. at 593. Accordingly, the court finds

                                  12   that the ALJ erred in rejecting Dr. Marinos’s diagnostic and opinion evidence regarding Plaintiff’s
Northern District of California
 United States District Court




                                  13   impairments and limitations by failing to provide specific and legitimate reasons for doing so.

                                  14          To reject all of the above-described evidence, the ALJ gave the “greatest weight” to the

                                  15   opinion of the non-examining consultant, Dr. Cohen, who reviewed Plaintiff’s records and

                                  16   concluded that Plaintiff’s only impairment was alcohol abuse (id. at 42-43), and testified that “it’s

                                  17   important to understand that alcohol abuse causes mood instability . . . [and] you know, I feel like

                                  18   it’s a substance-induced mood disorder.” Id. at 42-43. Dr. Cohen also opined that Plaintiff’s

                                  19   activities of daily living are only mildly impaired because he can do laundry, bathe, dress himself,

                                  20   take public transportation, and engage in shopping. Id. at 46. As to social functioning, Dr. Cohen

                                  21   concluded that Plaintiff is only moderately impaired because he can spend time in libraries and go

                                  22   to churches for meals. Id. Regarding concentration, persistence, and pace, Dr. Cohen somehow

                                  23   opined that Plaintiff’s “attention span is a lot better than most people.” Id. at 46. As to the

                                  24   possibility of a person suffering from both substance abuse issues and bipolar disorder, Dr. Cohen

                                  25   mentioned his textbook on alcoholism and simply stated that “You know, you’d be . . . you’d be a

                                  26   conspirator in the denial system, thinking that somebody is drinking because they have . . . a

                                  27   bipolar disorder and that’s kind of – that’s how an alcoholic thinks.” Id. at 50-51. In essence, the

                                  28   rationale for Dr. Cohen’s only explanation for his opinions was simply to repeat, “I feel he has a
                                                                                          22
                                   1   substance abuse mood disorder.” Id. at 51; see also id. at 42-43. In turn, the ALJ’s decision only

                                   2   stated that Dr. Cohen’s opinion is given great weight because “bipolar disorder is not fully

                                   3   supported by the record,” and because Dr. Cohen’s “opinion as to the claimant’s residual

                                   4   limitations are also consistent with the treatment history and medical records.” Id. at 30.

                                   5          First, the court will note that because Dr. Cohen did not have occasion to examine

                                   6   Plaintiff, and because he did not venture to explain his opinions, or otherwise state a basis on

                                   7   which they may be understood to rest, the court finds Dr. Cohen’s opinions to be without

                                   8   evidentiary value. Second, even if that were not the case, the ALJ here effectively rejected a

                                   9   treating physician’s opinion, in addition to the opinions of two other examining doctors, in favor

                                  10   of a non-examining medical advisor’s opinion that was wildly inconsistent with the record as a

                                  11   whole. Rejecting a treating physician’s opinion in favor of a non-examining physician’s opinion,

                                  12   without more, is by itself legal error. See Lester, 81 F.3d at 830-31 (ALJ’s rejection of treating
Northern District of California
 United States District Court




                                  13   physician’s opinion was improper where it was based solely upon the testimony of a non-treating,

                                  14   non-examining medical advisor); see also Id. at 833; see also Pitzer v. Sullivan, 908 F.2d 502, 506

                                  15   (9th Cir. 1990) (“non-examining physicians’ conclusion[s], with nothing more” do not constitute

                                  16   substantial evidence controverting an examining physician’s opinion.). Accordingly, for these

                                  17   reasons, it was error for the ALJ to effectively reject Dr. Le’s opinion, in addition to the opinions

                                  18   of Dr. Bowerman and Dr. Marinos, in favor a non-examining medical advisor’s opinion which has

                                  19   no apparent evidentiary basis in the record.

                                  20                                            Nature of Remand

                                  21          The upshot of the court finding that the ALJ erroneously rejected all of the above-

                                  22   described evidence is that the ALJ also erred in determining that Plaintiff retained the functioning

                                  23   capacity to perform a full range of skilled and semi-skilled work at all exertional levels that would

                                  24   require no more than occasional public contact, and therefore, that Plaintiff could still his perform

                                  25   his past relevant work as a fish packer. AR at 26, 31. Thus, having found that the ALJ committed

                                  26   the above-described errors, the court must now decide if remand for further proceedings is

                                  27   appropriate. It is well established that “[i]f additional proceedings can remedy defects in the

                                  28   original administrative proceeding, a social security case should be remanded [for further
                                                                                         23
                                   1   proceedings].” Lewin v. Schweiker, 654 F.2d 631, 635 (9th Cir. 1981). It is, however, equally well

                                   2   established that courts are empowered to affirm, modify, or reverse a decision by the

                                   3   Commissioner, “with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see

                                   4   also Garrison v. Colvin, 759 F.3d 995, 1019 (9th Cir. 2014). Generally, remand with instructions

                                   5   to award benefits has been considered when it is clear from the record that a claimant is entitled to

                                   6   benefits. Id.

                                   7           The credit-as-true doctrine, announced in Varney v. Sec’y of Health & Human Servs., 859

                                   8   F.2d 1396 (9th Cir. 1988) (“Varney II”), provides that when “there are no outstanding issues that

                                   9   must be resolved before a proper disability determination can be made, and where it is clear from

                                  10   the administrative record that the ALJ would be required to award benefits if the claimant’s excess

                                  11   pain testimony were credited, we will not remand solely to allow the ALJ to make specific

                                  12   findings regarding that testimony . . . [instead] we will . . . take that testimony to be established as
Northern District of California
 United States District Court




                                  13   true.” Id. at 1401. The doctrine promotes fairness and efficiency, given that a pointless remand for

                                  14   further proceedings would unduly delay much needed income for those unable to work and yet

                                  15   entitled to benefits. Id. at 1398. The doctrine has been held to also apply to medical opinion

                                  16   evidence, in addition to claimant testimony. See Hammock v. Bowen, 879 F.2d 498, 503 (9th Cir.

                                  17   1989). The standard for applying the rule to either is embodied in a three-part test, “each part of

                                  18   which must be satisfied in order for a court to remand to an ALJ with instructions to calculate and

                                  19   award benefits: (1) the record has been fully developed and further administrative proceedings

                                  20   would serve no useful purpose; (2) the ALJ has failed to provide legally sufficient reasons for

                                  21   rejecting evidence, whether claimant testimony or medical opinion; and (3) if the improperly

                                  22   discredited evidence were credited as true, the ALJ would be required to find the claimant disabled

                                  23   on remand.” Garrison, 759 F.3d at 1020.

                                  24           It should also be noted that “the required analysis centers on what the record evidence

                                  25   shows about the existence or non-existence of a disability.” Strauss v. Comm’r of the Soc. Sec.

                                  26   Admin., 635 F.3d 1135, 1138 (9th Cir. 2011). Thus, even though all conditions of the credit-as-

                                  27   true rule might be satisfied, remand for further proceedings would still be appropriate if an

                                  28   evaluation of the record as a whole creates serious doubt that a claimant is, in fact, disabled.
                                                                                          24
                                   1   Garrison, 759 F.3d at 1021. On the other hand, it would be an abuse of discretion for a district

                                   2   court to remand a case for further proceedings where the credit-as-true rule is satisfied and the

                                   3   record affords no reason to believe that the claimant is not, in fact, disabled. Id.

                                   4   Record Development

                                   5           The first part of the credit-as-true test requires the court to determine whether the record

                                   6   has been fully developed and if further administrative proceedings would serve any useful

                                   7   purpose. In light of the fact that Plaintiff has been found markedly limited in his ability to interact

                                   8   with others and respond appropriately to usual work situations or changes in the work setting by

                                   9   his own account, by his father’s account, and in the opinion of his treating physicians, and two

                                  10   independent examining doctors, the court finds that the evidentiary record has been fully

                                  11   developed. Further, because the VE testified that there would be no work in the national economy

                                  12   for a person with such limitations (see AR at 72), the court finds that further administrative
Northern District of California
 United States District Court




                                  13   proceedings would serve no useful purpose in this case. Accordingly, the court finds that this

                                  14   element of the credit-as-true test has been satisfied.

                                  15   Reasons for Rejecting the Evidence

                                  16           The second part of the credit-as-true test requires the court to determine if the ALJ has

                                  17   failed to provide legally sufficient reasons for rejecting the evidence, whether claimant testimony

                                  18   or medical opinion. As discussed above, the ALJ in this case provided no legally sufficient

                                  19   reasoning for rejecting any of this evidence. Therefore, the court finds that this element of the test

                                  20   is also satisfied.

                                  21   The Effect on Disability Determination

                                  22           The final part of the credit-as-true test requires the court to determine whether the ALJ

                                  23   would be required to find Plaintiff disabled on remand if the improperly discredited evidence were

                                  24   credited as true. Here, crediting as true Plaintiff’s testimony, the testimony of his father, as well as

                                  25   the medical diagnoses and opinions of his treating and examining doctors, would indeed require a

                                  26   finding of disability at Step-5 based on the testimony of the VE. The VE testified that a person

                                  27   with marked limitations in the ability to interact with others and moderate to marked limitations in

                                  28   the ability to appropriately respond to usual work situations and changes in the routine would not
                                                                                          25
                                   1   be able to function in any workplace, and that there would be no work in the national economy for

                                   2   such a person. Accordingly, the court finds that all three parts of the credit-as-true test are

                                   3   satisfied.

                                   4   Evaluation of the Record as a Whole

                                   5           Upon finding that all elements of the credit-as-true standard are satisfied, this court must

                                   6   then evaluate the record as a whole in order to determine whether the record gives rise to any

                                   7   serious doubt that a claimant is, in fact, disabled. See Garrison, 759 F.3d at 1020-21 see also

                                   8   Fluker v. Berryhill, No. 16-cv-01472-JCS, 2017 U.S. Dist. LEXIS 161302, at *110-12 (N.D. Cal.

                                   9   Sep. 29, 2017); and, Reed v. Berryhill, No. 16-cv-06710-MEJ, 2017 U.S. Dist. LEXIS 181277, at

                                  10   *43 (N.D. Cal. Nov. 1, 2017).

                                  11           The record in this case presents no reason to entertain any doubt that Plaintiff is in fact

                                  12   disabled. Plaintiff has been reliably diagnosed by Dr. Le with bipolar disorder with evidence of
Northern District of California
 United States District Court




                                  13   cognitive impairment; Dr. Bowerman reliably diagnosed amnestic disorder, bipolar disorder,

                                  14   social phobia, alcohol dependence, and amphetamine abuse; and, Dr. Marinos reliably diagnosed

                                  15   alcohol abuse in early remission and mood disorder not otherwise specified. In sum, all three

                                  16   diagnoses were harmonious in that they found Plaintiff to be suffering from several overlapping

                                  17   impairments of a behavioral and cognitive nature. Further, all three doctors, as well as Plaintiff’s

                                  18   father, have opined in agreement that Plaintiff’s impairment-related limitations preclude his ability

                                  19   to respond appropriately to usual work situations or maintain regular attendance. Specifically,

                                  20   Plaintiff’s treating psychiatrist found that Plaintiff’s hypomanic mood and racing thoughts affect

                                  21   his ability to interact with others. Dr. Romalis opined that Plaintiff may also be suffering from a

                                  22   delusional disorder. Plaintiff’s father reported that concentrating and talking can be challenging

                                  23   for Plaintiff, causing him to become frustrated, solitary, and to run away, noting that Plaintiff is

                                  24   unable to stay anywhere for very long. Plaintiff testified to the same effect, however, as

                                  25   mentioned, his decade of solitude and homelessness, spent searching for food and places to sleep,

                                  26   is itself the ultimate and undeniable confirmation of the diagnoses and functional limitations

                                  27   opinions of each his treating and examining doctors. Thus, because a review of the record as a

                                  28   whole gives rise to no serious doubt that Plaintiff is in fact disabled, remand for immediate
                                                                                          26
                                   1   payment of benefits is warranted.

                                   2                                            CONCLUSION

                                   3          For the reasons stated above, the court GRANTS Plaintiff’s motion for summary

                                   4   judgment, DENIES Defendant’s motion for summary judgment, REVERSES the ALJ’s

                                   5   determination and REMANDS this matter for calculation and award of benefits.

                                   6          A separate judgment will issue.

                                   7          IT IS SO ORDERED.

                                   8   Dated: September 25, 2019

                                   9

                                  10
                                                                                               ROBERT M. ILLMAN
                                  11                                                           United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    27
